Citation Nr: 1646011	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-14 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for back and left hip disability.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for breathing disability, to include a nasal disability, a sinus disability, and chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for erectile dysfunction (ED).

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for a back and left hip disability.

7.  Entitlement to service connection for a breathing disability to include a nasal disability, a sinus disability, and COPD.

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the VA RO.  A May 2010 rating decision denied the Veteran's claims of entitlement to service connection for a back and left hip disability and a breathing disability.  A March 2014 rating decision denied the Veteran's claims of entitlement to service connection for an acquired psychiatric disability, ED, sleep apnea, and GERD. 

Although, as in the instant case, a veteran's stated claim may only seek service connection for a specific psychiatric condition, such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, because the issue for consideration in this case should not be strictly limited to any one psychiatric condition such as PTSD or depression, the issue on appeal has been recharacterized accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a back and left hip disability, a breathing disability, GERD, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2003 rating decision rating decision denied the Veteran's claims of entitlement to service connection for a back and left hip disability and a breathing disability.

2.  The evidence received since the May 2003 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a back and left hip disability and a breathing disability.

3.  The evidence is at least in equipoise as to whether the Veteran has an acquired psychiatric disorder, to include PTSD, as the result of his military service.

4.  The evidence is at least in equipoise as to whether the Veteran has ED that is proximately due to service-connected acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The May 2003 rating decision denying the Veteran's claims of entitlement to service connection for a back and left hip disability and a breathing disability, is final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received sufficient to reopen the claims of entitlement to service connection for a back and left hip disability and a breathing disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).

3.  The criteria for service connection for psychiatric disability are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

4.  The criteria for service connection for erectile dysfunction are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reopened the Veteran's claims of entitlement to service connection for a back and left hip disability and a breathing disability, and it has granted the Veteran's claims of entitlement to service connection for an acquired psychiatric disability, ED, and sleep apnea.  As such, the Board finds that any errors related to VA's duties to notify and assist are moot with respect to these claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


New and Material Evidence

Decisions of the RO that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016); Smith v. West, 12 Vet. App. 312 (1999).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purposes of determining whether it is material, the credibility of newly submitted evidence is presumed, unless the evidence is inherently incredible or considered to be beyond the competence of a witness.  Justus v. Principi, 3 Vet. App. 510 (1992).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in development has been satisfied.  Elkins v. West, 12 Vet. App. 209 (1999).

The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board also notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's claims of entitlement to service connection for a left hip disability and a breathing disability were last finally denied in a May 2003 rating decision.  This rating decision found that the evidence did not demonstrate that the Veteran's claimed condition was caused or aggravated by military service.  The Veteran did not appeal the May 2003 rating decision, no evidence was received within one year of the May 2003 rating decision, and no new service records have been submitted.  Therefore, the May 2003 rating decision is final.  

The Veteran has since submitted medical evidence, for example a January 2009 treatment record, relating his low back disability to his in-service parachute injury.  Regarding the Veteran's claim of entitlement to COPD, the Veteran has submitted additional allegations regarding the connection between his disability and service, including that his COPD was caused by in-service events such as flying in depressurized airplanes, passing out during training without an oxygen mask, and wrapping asbestos around the exhaust pipes of airplanes.  That evidence is new because it has not previously been submitted to VA.  Furthermore, the newly-submitted evidence relates to unestablished facts necessary to substantiate the claims, namely the connection between the Veteran's current disabilities and his military service.  As new and material evidence has been received, the claims for service connection for a breathing disability and a back and left hip disability are reopened.

Service Connection for an Acquired Psychiatric Disorder

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  In the context of a claim of entitlement to service connection for PTSD, service connection requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2016).

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  If, as in this case, the claimed stressor does not involve either combat or the fear of hostile military or terrorist activity, then the Veteran's claimed stressor must be corroborated by evidence other than the claimant's own testimony or the diagnosis of PTSD itself.  38 C.F.R. § 3.304 (f) (2016); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

With respect to the Veteran's claimed in-service stressor, the Veteran's service treatment records show that in March 1953, he was forced to parachute from a plane after its engines had failed, and he suffered a laceration to his left jaw and contusion to his left hip as a result.  The Veteran submitted a newspaper article that further detailed the circumstances of the event, and which noted that the Veteran, along with ten other airmen, were forced to bail out of a cargo plane after the plane's engines failed in a heavy snowstorm.  

With an in-service stressor established, the Board notes that in March 2016, a private physician diagnosed the Veteran with PTSD as a result of his in-service experiences, specifically the threat of death that he experienced as a result of the above-described stressor.  While the Board acknowledges that a February 2014 examiner was unable to diagnose the Veteran with PTSD, the Board finds both the February 2014 examination and the March 2016 assessment of the Veteran to be of approximately comparable probative weight.  Affording the Veteran with the benefit of the doubt, then, the Board finds that the record contains evidence of an in-service stressor, a diagnosis of PTSD, and a medical opinion relating the Veteran's PTSD to his service.  

Therefore, the Board finds that all of the required elements for a service connection claim for PTSD have been met, and the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.  

Service Connection for ED and Sleep Apnea

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2016); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To establish service connection for a claimed disability on a secondary basis, there must be medical evidence of a current disability, a service connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

Turning to the facts in this case, as noted above, the Board has granted the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran has been diagnosed with ED, for example in April 2011, and sleep apnea, for example in June 2012.

Regarding the relationship between the Veteran's ED and his acquired psychiatric disorder, in February 2016, a private physician opined that the Veteran's ED was likely related to his now service-connected PTSD.  The physician cited literature stating that when compared with the general population, veterans with PTSD were at an increased risk of sexual dysfunction.  

Thus, the evidence is at least in equipoise as to whether the Veteran's service-connected acquired psychiatric disorder is related to his ED.  Thus, on the basis of the foregoing, all reasonable doubt is resolved in the Veteran's favor, and service connection for ED is granted. 


ORDER

The claims of entitlement to service connection for a back and left hip disability and a breathing disability are reopened, and to that extent only, the appeals are granted.

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.   

Service connection for ED is granted.   


REMAND

With regard to the Veteran's back and left hip disability, the Veteran was afforded with an examination in November 2012.  While the examiner was unable to find a connection between the Veteran's current back and left hip disability and his military service, the examiner inaccurately noted that the Veteran's degenerative disc disease was first diagnosed in 2008.  Contrary to this finding, the Board observes that the Veteran has shown x-ray evidence of degenerative disc disease of the lumbar spine since at least September 2004.  On remand, a supplemental opinion should be solicited regarding the etiology of the Veteran's back disability that considers the entirety of the medical and lay evidence of record, including the September 2004 medical record.

The Veteran has not been provided with examinations addressing his breathing disability or GERD.  With regard to the Veteran's breathing disability, the evidence shows that the Veteran served in flight line maintenance while in service.  The Veteran has contended that his breathing disability was caused by in-service events such as flying in depressurized airplanes, passing out during training without an oxygen mask, and wrapping asbestos around the exhaust pipes of airplanes.  

With regard to sleep apnea, in February 2016, a private physician opined that the Veteran's sleep apnea was likely related to his now service-connected PTSD.  The physician cited literature noting that the rates of overweight and obesity in male veterans with PTSD "strikingly exceeded" national findings.  The physician noted that there was a direct correlation between obesity and sleep apnea.  Other literature indicated that there was an increased prevalence of sleep apnea among individuals with PTSD.  The Board finds that the basis for the examiner's opinion, namely a mere statistical correlation accompanied by the physician's hyperbolic description of the importance of the correlation to be unpersuasive.  However, the opinion does merit further examination to determine whether the sleep apnea bears some etiologic relationship to the now service-connected psychiatric disorder.

With regard to the Veteran's GERD, the evidence is unclear as to whether the Veteran has been diagnosed with GERD at any time since his April 2013 claim of entitlement to service connection.  While a February 2016 private opinion related the Veteran's GERD to his now service-connected PTSD, this opinion appeared to rely on a single record from October 2007 to demonstrate that the Veteran had a current diagnosis of GERD.  Given that such date preceded the Veteran's date of claim, a clarification of whether the Veteran actually suffers from chronic GERD is required.   

Thus, on remand, the Veteran should be provided with examinations addressing the nature and etiology of his claimed breathing disability and GERD.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Solicit an additional opinion from the examiner who conducted the November 2012 examination of the Veteran's back and left hip addressing whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's back and left hip disability began during or was otherwise caused by his military service.  In rendering this opinion, please review the entirety of the evidence of record, and address the September 2004 record diagnosing the Veteran with degenerative disc disease of the lumbar spine.

If the examiner who conducted the November 2012 examination is unavailable to offer the requested opinion, then solicit the above opinion from another examiner, with the option of conducting an additional physical examination of the Veteran if such examination is deemed necessary.  

2.  Schedule the Veteran for VA examinations to determine the nature and etiology of his claimed sleep apnea.  After an examination of the Veteran and review of the Veteran's claims file, the examiners should provide an opinion, with complete rationale, as to whether any sleep apnea identified is etiologically related to service, or was caused or aggravated by service-connected psychiatric disability.  In addressing any relationship to psychiatric disability, the examiner should specifically comment on the February 2016 physician opinion and the reference to medical literature contained therein,:

3.  Schedule the Veteran for VA examinations to determine the nature and etiology of his claimed breathing disability and GERD.  After an examination of the Veteran and review of the Veteran's claims file, the examiners should:

With respect to the Veteran's claimed GERD:

a) Opine as to whether the Veteran has suffered from chronic GERD at any time since his April 2013 claim, even if such condition has since resolved.

b) If it is determined that the Veteran has suffered from chronic GERD at any time since his April 2013 claim, address whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's GERD: i) began during or was otherwise caused by his military service, ii) was caused by his service connected PTSD, or iii) was aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by his service connected PTSD.

In rendering these opinions, please discuss the private medical opinion from February 2016 linking the Veteran's GERD to his now service connected PTSD.  A complete rationale for any opinion provided should be offered.

With respect to the Veteran's claimed breathing disability:

a) Describe and diagnose all of the elements of the Veteran's claimed breathing disability, including any nasal disabilities, sinus disabilities, bronchial disabilities, and COPD, that the Veteran has shown since his December 2009 claim, even if such condition has since resolved.

b) For each identified diagnosis, address whether it is at least as likely as not (that is, a 50 percent probability or greater) that such disability began during or was otherwise caused by the Veteran's military service, to include the claimed in-service events such as flying in depressurized airplanes, passing out during training without an oxygen mask, and wrapping asbestos around the exhaust pipes of airplanes.

A complete rationale should be provided for any opinion offered.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the claims remaining on appeal.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity to respond, and thereafter return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


